Name: Commission Regulation (EEC) No 2152/87 of 22 July 1987 fixing the import levies on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 7. 87 Official Journal of the European Communities No L 202/7 COMMISSION REGULATION (EEC) No 2152/87 of 22 July 1987 fixing the import levies on cereals and on wheat or rye flour, groats and meal  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas these exchange rates being those recorded on 21 July 1987 ; Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1944/87 to today's offer prices and quotations known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 13 (5) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EEC) No 1636/87 (4), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas the import levies on cereals, wheat and rye flour, and wheat groats and meal were fixed by Commission Regulation (EEC) No 1944/87 (*) and subsequent amen ­ ding Regulations ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85, HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 23 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7. 1987, p . 40. (3) OJ No L 164, 24. 6. 1985, p . 1 . (4) OJ No L 153, 13 . 6 . 1987, p . 1 . V) OJ No L 185, 4. 7 . 1987, p . 38 . 23 . 7. 87No L 202/8 Official Journal of the European Communities ANNEX to the Commission Regulation of 22 July 1987 fixing the import levies on cereals and on wheat or rye flour, groats and meal (ECU/tonne) CCT heading No Description Levies Portugal Third country 10.01 B I Common wheat, and meslin 183,54 10.01 B II Durum wheat 31,88 237,88 (&gt;) 0 10.02 Rye 26,16 156,39 (4 10.03 Barley 24,47 173,16 10.04 Oats 80,78 125,98 10.05 B Maize, other than hybrid maize for IlI sowing 5,29 179,40 (2) 0 (8) 10.07 A Buckwheat 24,47 112,43 10.07 B Millet 24,47 105,41 (4) 10.07 C II Grain sorghum, other than hybrid I I sorghum for sowing 29,71 1 82,88 (4)(8) 10.07 D I Triticale 0 ¢ 0 10.07 D II Canary seed ; other cereals 24,47 27,60 0 11.01 A Wheat or meslin flour 10,54 269,06 11.01 B Rye flour 49,63 231,95 11.02 A I a) Durum wheat groats and meal 62,41 382,47 11.02 A lb) Common wheat groats and meal 11,39 290,59 (') Where durum wheat originating in Morocco is transported directly from that country to the Community, the levy is reduced by 0,60 ECU/tonne . (2) In accordance with Council Regulation (EEC) No 486/85 the levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the 'overseas countries and territories'. (3) Where maize originating in the ACP or OCT is imported into the Community the levy is reduced by 1,81 ECU/tonne . (4) Where millet and sorghum originating in the ACP or OCT is imported into the Community the levy is reduced by 50 % . (*) Where durum wheat and canary seed produced in Turkey are transported directly from that country to the Community, the levy is reduced by 0,60 ECU/tonne . (6) The import levy charged on rye produced in Turkey and transported directly from that country to the Commu ­ nity is laid down in Council Regulation (EEC) No 1180/77 and Commission Regulation (EEC) No 2622/71 . o The levy applicable to rye shall be charged on imports of the product falling within subheading 10.07 D I (triti ­ cale). (8) The levy referred to in Article 1 of Council Regulation (EEC) No 2913/86 shall be fixed on the basis of an invita ­ tion to tender in accordance with Commission Regulation (EEC) No 3140/86.